Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered January 10, 1984, convicting defendant after a jury trial of robbery in the first and second degrees and sentencing defendant to concurrent sentences of 2 to 4 years’ imprisonment, unanimously affirmed.
Defendant, who was tried jointly with two others, was not unduly prejudiced by the granting of a codefendant’s application to proceed pro se. Severance is not necessarily required because differences arise between defendants as to trial strategies or inconsistencies in their defenses (People v Cruz, 66 NY2d 61 [1985], revd on other grounds 481 US 186 [1986]).
Despite general claims that the codefendant’s arguments impeded defendant’s case, we find the defendant’s pro se summation remarks in fact did not imply defendant’s guilt (People v Mahboubian, 74 NY2d 174 [1989]).
The defendant’s contention that he was denied a fair trial by the court’s supplemental charge on accomplice liability was unpreserved and we decline to review it in the interest of justice. Were we to consider it, we would find the charge, *263when read as a whole, conveyed to the jurors the correct rule of law. Concur—Kupferman, J. P., Sullivan, Carro, Rosenberger and Ellerin, JJ.